DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant previously elected, without traverse, Group I, claims 1-18 in the reply filed on 1/13/2020.  Claims 19 and 20 are/were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
A second restriction requirement was mailed 10/19/2020, wherein Applicant’s election without traverse of Group I, claims 1-16, in the reply filed 1/11/2021 is acknowledged.  Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Claims 1-16 are under examination at the present time.  All prior objections/rejections of claims 17 and 18 are automatically withdrawn given the election made.

Claim Objections
3.	Claims 14 remains objected to because of the following informalities:  “LFP” and “LTO” should be proceeded by their respective chemical compounds as is done in claim 13 for clarity purposes.  
Appropriate correction is required.  Applicant notes that the claims were amended as suggested; however, this amendment is not present in the claim set.

Claim Rejections - 35 USC § 112
4.	The prior Office Action rejections of claim 1, and thus dependent claims 2-16, claims 2-5, 7, 10, 11-15, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are withdrawn in view of the amendments filed.

5.	Claim 1, and thus dependent claims 2-16, and claims 2, 3, and 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 1 in the preamble recites, “a method of charactering a dispersion [singular]” and then recites “passing a series of dispersions sequentially through a test chamber....,” “electrically applying an excitation signal to two or more dispersions in the series..” and “…comparing two or more electrical responses in the series of dispersions.”  The claim thus fails to utilize proper antecedent basis to the dispersion recited in the preamble, and also recites a preamble that does not match with the amended features presented in the body of a claim which are drawn to characterizing a series of dispersions and not a dispersion (singular).  
B)	Claim 1 as amended recites, “a series of dispersions” (line 2) and refers back to said “two or more dispersions in the series.”  Claim 1 at line 8  thenrecites, “wherein the dispersion comprises…” which fails to invoke proper antecedent basis given there are now “a series of dispersions” (plural).  It is not clear which of the “two or more dispersions” is considered “the dispersion” as presented in line 8 of the claim.  Claims 2, 3, and 16 also refer back in the 
C)  	Claim 1 has been amended to recite, “…comparing two or more electrical responses in the series of dispersions” of claim 1.  The disclosure fails to recite such a feature, and it is not clear what is required to meet the feature.  Is the “comparing” a mental process step? Is there a specified action that has to take place to meet the “comparing” feature?  
How are the “two or more electrical responses” obtained or correlated to the rest of the method?  The answers are not made clear by the claim language or the disclosure, and thus renders the claim indefinite.
D)	Claim 1 was amended to recite that that a series of dispersions are passed sequentially through “a test chamber, the test chamber including an electrode.”  The term “test chamber” does not exist within the disclosure and is subsequently rejected as not being supported under 35 U.S.C. 112(a)/first paragraph.  Furthermore, it is not clear if the electrode of the test chamber as claimed is that of the anode or cathode of the electrochemical cell, or a reference electrode, wherein the disclosure fails to support which of these three electrodes (anode, cathode, reference electrode) the claimed electrode of the “test chamber” is.  Claims are given their broadest reasonable interpretation consistent with the disclosure.  Given the disclosure fails to make clear which of the three electrodes (anode, cathode, reference electrode), it is not clear how the entity should be interpreted rendering the claim indefinite.
	Appropriate correction is required.  

6.	Claim 1, and thus dependent claims 2-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, the dispersions are sequentially passed through a channel of an electrochemical cell (versus the claimed “test chamber that includes an electrode”)  (P40, 42, 63, 66).
	Appropriate correction is required. 

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 1, and thus dependent claims 2-16, and claims 4-15, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A)	Claim 1 was amended to recite that a series of dispersions are passed sequentially through “a test chamber, the test chamber including an electrode.”  The term “test chamber” does not exist in the specification; however, Applicant contends that: 
“Those skilled in the art will further recognize with reasonable clarity that Figure 1 shows a region “between two non-conductive polymer surfaces” (paragraph [0065]) with a “fluid inlet” and a “fluid outlet” (paragraph [0042]) that can reasonably be termed a “test chamber.”  
in a vessel, such as an electrochemical cell.”
	The claims thus recite the following entities as separate and individual components: 
 a test chamber (claim 1),
a vessel (claim 4), and 
an electrochemical cell comprising a channel (claims 5-14).  
The disclosure fails to provide support for an embodiment having all three entities.  There is no embodiment in which all three of a test chamber, a vessel, and an electrochemical cell are present as distinct entities.  The claims are presenting the same entity as three different terms/entities in the claim set. 
B)	Claim 1 was amended to recite that that a series of dispersions are passed sequentially through “a test chamber, the test chamber including an electrode.”  The disclosure fails to support a method as provided utilized in conjunction with the construct of “…a test chamber, the test chamber including an electrode.”  The term “test chamber” does not exist within the disclosure.  Furthermore, it is not clear if the electrode of the test chamber as claimed is that of the anode or cathode of the electrochemical cell, or a reference electrode, wherein the disclosure fails to support which of these three electrodes (anode, cathode, reference electrode) the claimed electrode of the “test chamber” is.  
The Examiner is aware that the subject matter of a claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement; however, if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the 
C)	Claim 1 was amended to recite the following:

    PNG
    media_image1.png
    250
    650
    media_image1.png
    Greyscale

The disclosure does not support the application of an excitation signal (singular) to two or more dispersions in the series, measuring an electrical response (singular) elicited by the excitation signal (singular), comparing two or more electrical responses in the series of dispersions (it is not clear where these two or more electrical responses are obtained from), followed by the limitation of “the dispersion” (singular) comprises the components described.  
D)	The disclosure fails to support the feature as amended of, “…comparing two or more electrical responses in the series of dispersions” of claim 1.  The disclosure fails to recite such a feature, and it is not clear what is required to meet the feature.  Is the “comparing” step a mental process step? Is there a specified action that has to take place to meet the “comparing” feature?  The answer is not made clear by the claim language or the disclosure, and is not considered to meet the written description requirement.  The Examiner cannot find any such language or step in the instant application.
E)	The disclosure fails to support the feature as presented in amended claim 15.  The specification does not disclose that electrical resistance is measured as a result of an electrical response.  It appears that the electrical resistance is a calculated feature as previously noted.  It would appear the claims need to be amended to recite that the excitation signal comprises a specified voltage applied to the dispersion and wherein the electrical response comprises a measured current, and that at least 80% of the electrical resistance of the dispersion calculated from the specific voltage applied and measured current is due to the electrically conductive particles (P50, 76-81 of the PGPUB).
	Appropriate correction is required.  

9.	Claim 1, and thus dependent claims 2-16, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “passing a dispersion through a channel of an electrochemical cell,” does not reasonably provide enablement for “passing a series of dispersions sequentially through a test chamber, the test chamber including an electrode.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The disclosure teaches and enables the following:
[0072]

    PNG
    media_image2.png
    265
    363
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    175
    359
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    165
    345
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    589
    358
    media_image5.png
    Greyscale

In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991):  Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) 

The factors are addressed in order. As to factor A, the claims recite a method that is performed by an entity not taught or described in the disclosure of, “a test chamber, the test chamber including an electrode.”  Analogous to In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991), the protection south by the claims is significantly broader than the structure set forth in the disclosure (an electrochemical cell including a channel).  Furthermore, it is not clear how “a test chamber with an electrode” in and by itself would be able to carry out the method as claimed.  The disclosure teaches that a “customized cell was designed and assembled to electrochemically characterize the suspensions (Fig. 1)” (P72).  The disclosure does not teach one of ordinary skill in the art how to carry out the method as claimed in conjunction with “a test chamber with an electrode” that is not described or taught in the instant disclosure.  The breadth of the claims militates against a finding of enablement for the claimed invention.
As to factor B, the nature of the invention is one in which a customized cell was designed and assembled to then electrochemically characterize a series of suspensions (P72).  The nature of the invention combines the fields of mechanical engineering, chemical engineering, electrical engineering, and electrochemistry.  The nature of the invention is highly complex.  To then claim a structure not described in the disclosure for carrying out the method as claimed militates against a finding of enablement for the claimed invention.  
As to factor C, the state of the prior art does not weigh for or against a finding of enablement for the claimed invention.  
As to factor D, the  level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering or chemistry coupled with a knowledge of mechanical 
As to factor E, the field of chemistry/electrochemistry is an unpredictable art. Thus, the construct of a structural entity for carrying out a given method involving electrochemistry that is not described in the disclosure is highly problematic and would involve undue experimentation. In particular, the Court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. 

As such, the instant scenario in which Applicant claims enablement for a construct not described or detailed in the disclosure militates against a finding of enablement.  
As to factors F and G, the applicant’s specification provides zero examples of the construct as claimed that carries out the method as claimed, or guidance in obtaining a different construct than that taught (an electrochemical cell comprising a channel).   This factor militates against a finding of enablement.
As to factor H, because of the unpredictability of the chemistry/electrochemistry, one of ordinary skill in the art would have to perform experimentation on determining a construct to carry out a method which is not described or detailed in the disclosure.  This factor militates against a finding of enablement.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
10.	The rejection of claims 1-5, 7, 9, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Lopanov et al., “Electrical Conductivity of Graphite Suspensions in Potassium Chloride Solutions in Direct- and Alternating-Current Electric Fields,” Colloidal Journal, Nov. 2016, Vol. 78, No. 6, pp. 780-784 (copy previously provided) is withdrawn in view of the amendments.  All rejections pending from this are also withdrawn.  
	The rejection of claims 1-2, 4-14, 17, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 2011/0200848) as evidenced by the textbook “Printed Films, Material Science and Applications in Sensors, Electronics, and Photonics,” Section 13 by K.C. Honeychurch - Printed thick-film biosensors, Subsection 13.1.4– Electrochemical Techniques, pp. 374-375 (copy provided of Section 13 - pp.366-375), Published 2012 is withdrawn in view of the amendments. All rejections pending from this are also withdrawn. 

Response to Arguments
11.	Applicant's arguments filed 1/11/2021 have been fully considered.    The prior art rejections previously applied are withdrawn for the following reasons: 
MPEP § 2143.03 notes that when evaluating claims for prior art purposes, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’dmem. 738 F.2d 453 (Fed. Cir. 1984).
The prior art does not teach passing a series of dispersions sequentially through a test chamber, the test chamber including an electrode; electrically applying an excitation signal (singular) to two or more dispersions in the series, and measuring an electrical response elicited by the excitation signal.  The claim requires an excitation signal to be applied to two or more 
	Furthermore, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims (MPEP 2173.06).  Claim 1 is highly indefinite given the issues detailed in the 35 U.S.C. 112(b)/second paragraph rejections above, wherein there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim as presented such that it would not be proper to reject a claim on the basis of prior art.  

Conclusion
12.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated here for convenience: 
	Dunn et al. (US 2012/0285827) teaches an electrochemical cell utilized for making electrochemical measurements and is highly relevant to the claimed subject matter.
Schmidt et al. (US 5,209,832); Hilti et al. (US 4,522,754) (see Example, section f); Uetani et al. (US 2006/0257727) (P89); Omasa (US 7,318,885); and Burn et al. (US 2015/0323480) are each pertinent to the claimed subject matter of claim 1.  
	 Regarding application of a voltage or current to respectively obtain a measured current or voltage for impedance measurements, see Perkinson et al. (US 2015/0054523) (P57) and Charlton et al. (US 2013/0197381) (P26).
O’Mahony (US 2011/0152195) teaches it is a known technique in the field of characterizing a dispersion to test a non-aged paste dispersion at time point zero and then test aged paste dispersions at various time points (0, 1, 3, 7, 14, 15, 21, and/or 28 days) (P127).  
Borojeni et al, “Aging Behavior of Yttria Stabilized Zicronia (YSZ) in Non Aqueous Suspensions for Electrophoretic Deposition Application,” Engineering Materials, Vo.. 412, pp.279-285, Available Online June 2009, (copy provided) teaches it is known to characterize the aging behavior of particles (YSZ) with iodine added in various non-aqueous suspensions by way of evaluating the electrical conductivity of aged dispersions (see Fig. 2).  The aged dispersions were aged and tested after a few hours, after 1 day, and after 7 days (i.e., “aging the dispersion for about 1 minute to about 30 days to provide an aged dispersion”) (Fig. 2, pp. 280-282).  Figure 2 illustrates that the conductivity of the dispersion is tested after a few hours, after 1 day, and after 7 days.  
  Borojeni teaches that a conductivity test is a helpful method to investing the aging behavior of suspensions including interactions between the solvent, the powder and iodine included for charge transfer (p. 281).  Of note is that electrical conductivity and electrical resistance are simply the reciprocal of one another, wherein one of ordinary skill in the art would recognize that either could be utilized to characterize the electrical properties of a suspension/dispersion.  Borojeni taches that aging time can influence the electrophoretic mobility including the stability and conductivity of suspensions (p. 285).  
	Holguin et al. (US 2015/0284584) teaching testing aged and unaged samples of aqueous polymer emulsions (P116, 127, 186). 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729